Exhibit 10.12 ASSIGNMENT AGREEMENT THIS ASSIGNMENT AGREEMENT (this "Agreement"), is made on November , 2007, (the “Effective Date”) STARAIM ENTERPIRSES LTD., a limited liability Company duly incorporated and validly existing under the laws ofthe Republic of Cyprus(the "Assignor"), and XENTENIAL HOLDINGS LTD., a limited liability Company duly incorporated and validly existing under the laws ofthe Republic of Cyprus (the “Assignee”). WHEREAS, Assignor is the legal and beneficial owner of that certain convertible debenture of Smartire Systems, Inc., a company existing under the laws of the Yukon Territory (the “Company”) held by the Assignor in the face amount of $2,000,000 under which there remains an outstandingprincipal balance of $1,770,000 plus outstanding and accrued attached hereto as Exhibit A (the “Debenture”) and that certain warrant to purchase four million one hundred sixty two thousand five hundred (4,162,500) shares of the Company attached hereto as Exhibit B (the “Warrant”), which was acquired by the Assignor pursuant to the Amended and Restated Securities Purchase Agreement (“SPA”) between the Company and Assignor, dated December 30, 2005; WHEREAS, Assignor desires to assign to Assignee and Assignee desires to accept such assignment from Assignor of the Debenture and Warrant and its rights as a holder of the Debenture and the Warrant as well as all of Assignor’s rights and obligations pursuant to the all of the transaction documents issued in connection with the SPA and the Debenture including but not limited to the Amended Registration Rights Agreement between the Company and Assignor, dated December 30, 2005 (the “RRA”), and the Amended and Restated Irrevocable Transfer Agent Instructions between the Company and Assignor, dated December 30, 2005 (the “ITAI”) (collectively the SPA, CD, Warrant, RRA, and ITAI shall be referred to as the “Transaction Documents”) on the basis of the representations, warranties and agreements contained in this Agreement, and upon the terms but subject to the conditions set forth herein; and NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the adequacy of which is hereby acknowledged, the parties hereto agree as follows: 1)Assignment.For the purchase price as set forth on Schedule I attached hereto, the Assignor hereby absolutely, irrevocably and unconditionally sells, assigns, conveys, contributes and transfers to the Assignee the Debenture and the Warrant as set forth on Schedule I and all of its rights and benefits thereunder and conferred therein as well as all of the Assignor’s rights, obligations and benefits under the SPA, RRA and ITAI and the Assignee accepts such assignment as of the date hereof. This assignment is made free and clear of any and all claims, liens, demands, restrictions or encumbrances of any kind whatsoever. 2)Delivery of Debenture and Warrant, Closing.The assignment and transfer of the Debenture and Warrant as herein contemplated and all actions required to be completed hereunder shall take place on a date hereof (the “Closing Date”).On the Closing Date the Assignee shall pay to the Assignor the full Purchase Price in immediately available funds in US Dollars and upon receipt of the Purchase Price the Assignor shall deliver to the Assignee the Debenture and Warrant which are the subject of this Agreement duly endorsed for transfer to the Assignor. 3)Additional Documents.The Assignor and the Company agree to take such further action and to execute and deliver, or cause to be executed and delivered, any and all other documents which are, in the opinion of the Assignee or its counsel, necessary to carry out the terms and conditions of this Assignment. 4)Effective Date and Counterpart Signature.This Agreement shall be effective as of the Closing Date.This Agreement, and acceptance of same, may be executed in one or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument.Confirmation of execution by telex or by telecopy or telefax of a facsimile signature page shall be binding upon that party so confirming. 5)Representations and Warranties of the Assignor. The Assignor hereby warrants and represents as follows: a)Organization; Authority
